PER CURIAM.
Kelvin Stewart appeals his conviction for two counts of armed robbery and one count of armed burglary. We affirm.
First, the defense claims that the State knowingly offered false testimony at trial in violation of Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972), was never raised in the trial court and is not, in our view, fundamental error. This claim is thus not properly preserved for appellate review. See § 924.051, Fla. Stat. (2002).
Second, assuming for purposes of discussion that the claim had been preserved, it is clearly without merit. “To demonstrate perjury, [a party] must also show more than mere inconsistencies.” Maharaj v. State, 778 So.2d 944, 956 (Fla.2000) (citations omitted). The two witnesses whose testimony was in partial conflict both testified before the jury, and the question what weight or significance to give to the conflict was a matter for the jury to decide.
Affirmed.